Title: Abigail Adams to John Adams, 21 January 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       Janry. 21 1781
      
     
     The vessel is not yet gone, and I find I have a towns man going in her. He came this evening to let me know it, and to take Letters from me. What has taken place in the last week Mr. Cranch has informd you of, so that I shall not write politicks. I inclose a paper or two, and a journal or two of congress. In one of the papers you will see an Excellent Letter from a Friend of yours, and a comment by an other who sent it to a Gentleman requesting his care of the publication and with his usual complasance, he has published all, together.—Many of your Friends will write you by this vessel. I hope it will not be long before some one will arrive with Letters from you. I feel impatient.
     The Bandano hankerchiefs you was so kind as to send me, are as good an article as has ever come. I can scarcly keep one of them. Tho they are double the price of a Barcelona, they sell much better. Holland is a good place for crockery ware, I should be glad of some for family use from thence.—I wish you to write by every vessel bound to America. Updike arrived at Providence, but we fear the Fame is lost or taken. Friends all well. Adieu yours ever yours.
    